Case 1:18-cv-00668-HYJ-SJB ECF No. 113, PageID.779 Filed 05/27/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF MICHIGAN


EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,
                                         Case No. 1:18-cv-00668
                 Plaintiff,              Hon. Hala Jarbou


v.

GEORGINA’S, LLC, and
ANTHONY’S LITTLE G’S, LLC.

                 Defendants.
                                     /
KENNETH L. BIRD                          Matthew Vermetten (P643425)
OMAR WEAVER (P58861)                     Attorney for Georgina’s
MILES UHLAR (P65008)                     600 E. Front Street, Ste. 102
Attorney for Plaintiff                   Traverse City, Michigan 49686
477 Michigan Ave., Rm. 865               (231) 929-3540
Detroit, Michigan 48226                  mvermetten@mich-legal.com
(313) 226-4620
Miles.uhlar@eeoc.gov

John Di Giacomo (P73056)
Attorney for Little G’s
Revision Legal
444 Cass St., Suite D
Traverse City, MI 49684
(231) 714-0100
john@revisionlegal.com
                                     /

 GARNISHMENT DISPOSITION ORDER – THE HUNTINGTON
                 NATIONAL BANK
Case 1:18-cv-00668-HYJ-SJB ECF No. 113, PageID.780 Filed 05/27/21 Page 2 of 3




      WHEREAS, a Consent Judgement was entered on February 4,

2021 (ECF No. 101);

      WHEREAS, a Writ of Garnishment was entered as to the

Garnishee, The Huntington National Bank ("Huntington”), on March

19, 2021;

      WHEREAS, Huntington filed an Answer of the Garnishee on April

26, 2021 (ECF No. 109), and said Answer of the Garnishee identified

nonexempt property of the Judgement Debtor, Georgina’s, LLC

(“Georgina’s”), consisting of Five Hundred and Seven dollars and Five

cents ($507.05) in a checking account and Thirty-Two dollars and

Ninety-Four cents ($32.94) in a savings account;

      WHEREAS, Georgina’s failed to request a hearing or file an

objection within 20 days of Huntington’s Answer as specified in 28

U.S.C. §3205(5), the Court hereby enters the following disposition order

in accordance with 28 U.S.C. §3205(7):

      IT IS HEREBY ORDERED that The Huntington National Bank

shall immediately disburse to Plaintiff the full amounts of Georgina’s

checking and savings accounts specified above, in partial satisfaction of




                                         -2-
Case 1:18-cv-00668-HYJ-SJB ECF No. 113, PageID.781 Filed 05/27/21 Page 3 of 3



the Consent Judgement (ECF No. 101).

      IT IS FURTHER ORDERED that in accordance with Plaintiff’s

wishes, disbursement shall be made via a check made payable to

“Jessica Macdonald” (formerly Jessica Werthen), the original Charging

Party identified in Plaintiff’s Complaint (ECF No. 1). The check shall be

sent via US Mail to:

      Jessica Macdonald
      c/o EVO Kitchen & Bar
      443 Fore Street
      Portland, ME 04101


A copy of the check shall also be mailed to:

      EEOC – Detroit Field Office
      Attn: Miles Uhlar
      477 Michigan Ave., Room 865
      Detroit, MI 48226




      SO ORDERED.

                                    /s/ Hala Y. Jarbou
                                   ________________________________
                                   HALA Y. JARBOU
        May 27, 2021
Dated: _________________           UNITED STATES DISTRICT JUDGE




                                         -3-
